DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by paper of Mustafa Eryurek “Optical sensor for hydrogen gas based on a palladium-coated polymer microresonator”, 7 February 2015 hereafter Eryurek.

With respect claim 1,  Eryurek  teaches a hydrogen sensor, comprising an elastic substrate and a hydrogen sensitive material nano film “220 nm” (fig 1,caption) “PD layer” positioned on the elastic substrate “elastic polymer” “SU-8 microresonator” (pg. 80 col 2, ¶ 2).

With respect to claim 2 according to claim 1, Eryurek teaches the hydrogen sensor wherein the hydrogen sensitive material nano film is at least one selected from the group consisting of palladium film (title) (fig 2 Pd).

With respect to claim 3 according to claim 1, Eryurek teaches the hydrogen sensor wherein the hydrogen sensitive material nano film is palladium film, and the hydrogen sensitive material nano film has a thickness of 5nm to 420nm “220 nm” (fig 1, caption).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Mustafa Eryurek “Optical sensor for hydrogen gas based on a palladium-coated polymer microresonator”, 7 February 2015 hereafter Eryurek in view of paper of Prabakaran Saravanan, “Self-lubricating SU-8 Nanocomposites for Microelectromechanical Systems Applications”, 14 October 2012.

With respect to claim 6 according to claim 1, Eryurek does not teach a Young's modulus of the elastic substrate is greater than 0 and less than or equal to 60000MPa.

Saravanan, in the field of endeavor of SU-8 nanocomposites, teaches SU-8 has shown an elastic modulus i.e. Young’s modulus of 1.6 GPa (pg. 170, ¶ 3). Examiner notes one of ordinary skill in the art would recognize 1.6 GPa describes an elastic material which may bend under pressure and return back to form.  At the time prior to the  effective filing date of the invention it would have been obvious to one of ordinary skill in the art to set Zhou’s SU-8 at 1.6 GPa to provide an elastic material which can bend under an applied pressure.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Mustafa Eryurek “Optical sensor for hydrogen gas based on a palladium-coated polymer microresonator”, 7 February 2015 hereafter Eryurek in view of paper of Antonin Ollagniera, “Activation process of reversible Pd thin film hydrogen sensors”, 31 May 2013 hereafter Ollagniera. 

With respect to claim 8 according to claim 1, Eryurek teaches a method of manufacturing a hydrogen sensor, comprising: a hydrogen sensitive nanomaterial “220 nm” (fig 1, caption) “PD layer” on an elastic substrate “elastic polymer” “SU-8 microresonator” (pg. 80 col 2, ¶ 2) to form a hydrogen sensitive nanofilm.

Eryurek does not teach evaporating.

Ollagnier, in the same field of endeavor as Eryurek of detection of hydrogen via a palladium thin film, teaches a palladium i.e. hydrogen sensitive material is evaporated onto substrate forming a hydrogen gas sensor (pg. 250 ¶ 5). 

Allowable Subject Matter
Claim is 10 allowed. Claims 4, 5, 7, & 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious “group consisting of magnesium film, yttrium film, and nickel magnesium alloy film, and the hydrogen sensitive material nano film has a thickness of 5nm to 800nm”, in combination with the rest of the limitations of claim 4.

As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious “hydrogen sensitive material nano film is a composite film composed of a palladium film and at least one other films selected
from the group consisting of magnesium film, yttrium film and nickel-magnesium alloy film, the palladium film is positioned at the uppermost layer, wherein the palladium film has a thickness of 5nm to 60nm, and the other films have a thickness of 5nm to 800nm.”, in combination with the rest of the limitations of claim 5.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the elastic substrate adjacent to the hydrogen sensitive material nanofilm has a first patterned structure, the hydrogen sensitive material nanofilm has a second patterned structure matching the first patterned structure”, in combination with the rest of the limitations of claim 7.

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “mixing and stirring a liquid elastic material and a curing agent uniformly to form a mixed liquid, wherein the liquid elastic material and the curing agent have a mass ratio of 5: 1 to 20: 1”, in combination with the rest of the limitations of claim 9.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “irradiating an incident light onto a surface of the hydrogen sensitive material nanofilm… introducing a gas containing hydrogen, expanding the hydrogen sensitive material nanofilm in volume after absorbing hydrogen, and deforming an elastic substrate”, in combination with the rest of the limitations of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877